Citation Nr: 0115056	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Reno 
Regional Office (RO) March 1999 rating decision which denied 
a rating in excess of 70 percent for his service-connected 
PTSD and TDIU benefits.


REMAND

Effective November 2000, the law was changed to provide that 
VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

In this case, service connection is in effect solely for 
PTSD, currently rated 70 percent disabling.

The veteran submitted a claim for TDIU in September 1998, 
reporting that he completed 4 years of high school, that he 
was employed as "slot mechanic" (in a casino) from 1990 to 
1996, and that he quit work because of his PTSD.

The entirety of the evidence of record documents treatment 
for various symptoms and impairment, including associated 
with psychiatric disability (diagnosed as PTSD, major 
depressive disorder, and bipolar disorder), as well as 
physical disabilities unrelated to PTSD.  

On VA psychiatric examination in February 1998, the nature 
and severity of the impairment associated with the veteran's 
psychiatric disability (diagnosed as PTSD and major 
depressive disorder)was documented, and a Global Assessment 
of Functioning (GAF) score of 55 was assigned; the examiner 
opined that the GAF score was reflective of impairment caused 
by both PTSD and major depression, and noted that the 
veteran's "back pain contribut[ed] to his unemployability 
and general unhappiness."  

On VA psychiatric examination in June 2000, PTSD and major 
depressive disorder, with melancholic features, were 
diagnosed; a GAF score of 50 was assigned.  The examiner 
indicated that contemporaneous diagnostic testing provided 
invalid results, because the veteran appeared to have 
exaggerated his psychiatric symptoms.

Although the overall nature of psychiatric impairment was 
addressed and recorded on VA psychiatric examination in 
February 1998 and June 2000, other psychiatric disability 
coexisting with the service-connected PTSD was diagnosed on 
examination, to wit: major depressive disorder.  Thus, on 
reexamination, to the extent possible, the manifestations of 
and impairment from the service-connected PTSD should be 
distinguished from any nonservice-connected psychiatric 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board also finds that clarification is necessary with 
regard to the matter of whether the veteran meets the TDIU 
criteria listed in 38 C.F.R. § 4.16, based solely on his 
service-connected disability.  

Thus, the case is REMANDED for the following action:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  The RO should obtain from the 
veteran names, addresses and 
approximate dates of treatment of all 
medical care providers who may have 
treated him for his service-connected 
disability since January 2000.  After 
any necessary authorization is 
obtained, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be added to 
the claims file.

3.  The veteran should be afforded 
another VA psychiatric examination to 
determine the nature and severity of 
his service-connected PTSD.  The 
examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the 
veteran's service-connected PTSD, 
particularly as it affects his social 
and industrial adaptability.  See 
Massey, 7 Vet. App. at 207.  The 
examiner should assign a GAF score and 
explain the meaning of such score, in 
compliance with Thurber v. Brown, 
5 Vet. App. 119 (1993).  The examiner 
should also comment on how the 
veteran's service-connected psychiatric 
disability affects his employability.  
All symptomatology and impairment 
associated with his service-connected 
PTSD should be distinguished from any 
nonservice-connected psychiatric 
impairment.  If it is impossible to 
distinguish the symptoms, the examiner 
should so state for the record.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


